DETAILED ACTION

Applicants’ response filed 8/17/2022 has been considered. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-30 are pending. 
Prior rejections are maintained in view of amendments filed and remarks made herein. 
Application is pending. 
Response to Arguments
Applicants’ arguments filed 8/17/2022 have been fully considered but they are not persuasive.
For example, claim 1 recites:

    PNG
    media_image1.png
    357
    632
    media_image1.png
    Greyscale

Applicants contend the prior art does not teach or suggest, “…performing clipping and quantization on the one or more samples…based at least in part on an estimated analog-to-digital convertor resolution of the second wireless device…transmitting a message comprising the time-domain signal and the reconstruction information for the time-domain signal to the second wireless device.” The Examiner respectfully disagrees. 
Applicants acknowledges that Kolomvakis (prior art) teaches reconstruction, clipping and quantization. However Applicants contend these take place at the receiver not at the transmitter in the prior art. While it is true the prior art focuses more on the receiver for performing these processes, the Examiner asserts that the transmitter of the prior art also teaches these processes. 
For example, Kolomvakis teaches: 
“Clipping is a form of distortion that limits the values of a signal that lie above or below a certain threshold. In practice, signal clipping may be necessary due to system limitations, e.g. to avoid overmodulating an audio transmitter.” (page 2891, left column middle)
“The reconstruction of clipped signals in MIMO systems has been scarcely studied so far, especially in massive MIMO context.” (page 2892, left column middle)
“…we study the reconstruction of the baseband received clipped samples in the uplink single-cell MU-MIMO scenario…in order to reconstruct the quantized received signal…” (page 2892, right column top)
“We consider a single-cell MU-MIMO system which includes a BS equipped N antennas communicating with K single-antenna UEs.” (page 2893, left column)
“Now, we turn our attention to the quantized MU-MIMO systems, where we wish to estimate the transmitted data from the UEs…full knowledge of the uplink channel between each transmit-receive antenna link is required in MIMO systems…” ) (page 2897, left column)
Therefore from at least these passages (as well as others) in the prior art, one case deduce the clipping and quantization of the signals is done prior to receiving the data the receiver. In other words, the transmitter performs the clipping and quantization of the signals. 
Applicants further contend Kolomvakis does not teach, “…performing clipping and quantizing…based at least in part on an estimated analog-to-digital convertor resolution of the second wireless device.” The Examiner respectfully disagrees. 
Kolomvakis teaches: 
“We now assess the performance…where each RF port at the BS is equipped with limited-resolution ADCs…the quantization step of a b-resolution quantizer is chosen such that the mean quantization noise per antenna branch is minimized.” (i.e., page 2900 left column top). 
The Examiner would like to point out that the b-resolution quantizer can be of 3-bit, 4-bit or 6-bit resolution. While the prior does not explicitly teach this ADC convertor resolution of the second device (i.e., receiver) to be used in the transmitter, this would have been an obvious engineering design choice with predictable results since the transmitter also performs the clipping and quantization. Knowing the resolution of the second wireless device (i.e., receiver) at the transmitter when doing the clipping and quantization would have been obvious cause it would have increased the overall performance of the MIMO system. 
Applicants further contend, “Kolomvakis fails to teach or suggest that the base station transmits any signal at all let alone a message comprising the time-domain signal and the reconstruction information for the time-domain signal.” The Examiner respectfully disagrees. 
The base station was not relied upon as transmitted any signal. As stated, although the prior focuses on the receiving end of the MIMO communication system, the prior art clearly teaches receiving a clipping and quantized signal. Refer to arguments above for details. 
As for the time-domain signal limitation, the Examiner would like to point out that the prior art teaches: 
“An ADC can be modeled as two processes: sampling and quantization. Sampling converts a time-varying voltage signal into a discrete time signal, a sequence of real numbers.” (page 2891, right column)

It is the Examiner’s conclusion that the claims of the present application, as presented, are not patentably distinct over the prior art of record under 35 USC 103. Applicants are encouraged to formulate claim language that clearly defines the novelty of the application in a manner that distinguishes over the prior art. Prior art rejections are maintained in view of remarks made herein. See prior office action for details. If Applicants believe an interview with the Examiner might be useful in advancing prosecution, then they are welcome to contact the Examiner with proposed amendments for a discussion.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUJTABA M CHAUDRY whose telephone number is (571)272-3817. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert DeCady can be reached on 571-272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUJTABA M. CHAUDRY
Primary Examiner
Art Unit 2112



/MUJTABA M CHAUDRY/Primary Examiner, Art Unit 2112